                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JENNIFER NOAMI ORTEGA,                                CASE NO. 19-cv-03242-YGR
                                   7                   Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE: PLAINTIFF’S
                                   8             vs.                                           APPLICATION TO PROCEED IN FORMA
                                                                                               PAUPERIS
                                   9     COMMISSIONER OF SOCIAL SECURITY,
                                                                                               Re: Dkt. No. 2
                                  10                   Defendant.

                                  11

                                  12          On June 14, 2019, the Court noted that plaintiff had not responded to a portion of her
Northern District of California
 United States District Court




                                  13   application to proceed in forma pauperis. (Dkt. No. 7 (citing Dkt. No. 2 (“IFP App.”)).)

                                  14   Therefore, the Court instructed plaintiff to submit, by no later than Friday, June 21, 2019, either a

                                  15   revised application or a statement of no more than two (2) pages providing the omitted

                                  16   information. As of the date of this order, no such revised application or submission has been filed.

                                  17          Accordingly, plaintiff is ORDERED TO SHOW CAUSE as to why her application to proceed

                                  18   in forma pauperis should not be denied. By no later than Friday, July 26, 2019, plaintiff must

                                  19   file a written response to this Order to Show Cause. Failure to timely file will result in denial of

                                  20   plaintiff’s application to proceed in forma pauperis.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: July 9, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  24                                                       UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
